[Cite as Novotny v. Krlich, 2017-Ohio-8287.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                    TRUMBULL COUNTY, OHIO


BARBARA NOVOTNY, et al.,                        :         MEMORANDUM OPINION

                 Plaintiffs-Appellees,          :
                                                          CASE NO. 2017-T-0074
        - vs -                                  :

GARRICK KRLICH,                                 :

                 Defendant-Appellant.           :


Civil Appeal from the Trumbull County Court of Common Pleas, Case No. 2015 CV
01519.

Judgment: Appeal dismissed.


Barbara Novotny, Adam Novotny, Timothy Novotny, Florence Buydos, Brian Trinkes,
Tracy Trinkes, David Nicora, Brian Stipetich, and Mary Beth Foltz, (pro se) C/O
Barbara Novotny, 3529 Pothour Wheeler Road, Hubbard, OH 44425 (Plaintiffs-
Appellees).

Caryn M. Groedel, and Matthew S. Grimsley, Caryn Groedel & Associates Co., L.P.A.,
31340 Solon Road, Suite 27, Cleveland, OH 44139 (For Defendant-Appellant).


THOMAS R. WRIGHT, J.



        {¶1}     Garrick Krlich appeals the trial court’s decision declaring him a vexatious

litigator and ordering him under R.C. 2323.52(D)(1) to seek leave of court prior to

pursuing or continuing any legal proceedings. He also appeals several other prior trial

court decisions. We dismiss.
        {¶2}   An appealing party subject to a vexatious litigator order requiring leave

before pursuing or continuing legal proceedings “shall file an application for leave to

proceed in the court of appeals in which the legal proceedings would be instituted or are

pending.” R.C. 2323.52(F)(2).

        {¶3}   Absent the requisite request for leave, a court of appeals is required to

dismiss the proceedings. R.C. 2323.52(I). The leave requirement includes a direct

appeal from the initial vexatious litigator designation. State ex rel. Sapp v. Franklin Cty.

Court of Appeals, 118 Ohio St.3d 368, 2008-Ohio-2637, 889 N.E.2d 500, ¶1.

        {¶4}   In State ex rel. Sapp, the Supreme Court considered a petition for a writ of

prohibition to prevent the court of appeals from proceeding with an appeal from the trial

court’s decision finding Berman a vexatious litigator. Berman filed his notice of appeal

within the 30-day time period, but he sought leave to proceed after the 30 days expired.

Id. at ¶23-27.      The Supreme Court held the court of appeals patently and

unambiguously lacked jurisdiction to proceed due to his failure to seek leave within 30

days:

        {¶5}   “The court of appeals also erred in granting Berman's belated motions for

leave to proceed, which were filed after his appeal and without leave of court, in

contravention of the plain language of R.C. 2323.52(D)(3) and (F)(2). The court was

required to dismiss the appeal pursuant to R.C. 2323.52(I) once it knew that Berman

had filed his appeal without obtaining leave to proceed. And by the time Brown actually

sought leave to institute his appeal, the time to appeal had expired.” Id. at ¶27; State ex

rel. DeWine v. Johnson, 4th Dist. Athens No. 17CA13, 2017-Ohio-5701, ¶6.




                                             2
       {¶6}   Here, like Berman, Krlich timely filed his notice of appeal August 9, 2017

from several trial court decisions, including the trial court’s vexatious litigator

determination dated July 12, 2017. He did not, however, seek leave to appeal any of

the trial court decisions within 30 days.

       {¶7}   According, we lack jurisdiction and the appeal is dismissed.     All other

pending motions are dismissed.



DIANE V. GRENDELL, J.,

TIMOTHY P. CANNON, J.,

concur.




                                            3